Jfotitti) Court of Sppeal*
                                    &an gntonio, Utexati

                                          January 30,2015

                                        No.04-!4-00694-CV


                                    Robert Leal and Ramiro Leal,
                                             Appellants

                                                 v.



                        Cuanto Antes Mcjor, LLC and Larry Lynn Clark,
                                          Appellees


                             Trial Court Case No. 13-02-00041 -CVK.


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tux. R. Ai'i». P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on March 10, 2015, to the following panel:
Justice Karen Angelini, Justice Marialyn Barnard, and Justice Rebeca C. Martinez. All parties
will be notified of the Court's decision in this appeal in accordance with Tex. R. App. P. 48.

       Either party may file a motion requesting the Court tQ reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tkx. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


       It is so ORDERED on January 30,2015.



                                                             Karen Angelini, Justice


       IN WITNESS WTIBRROF, I have hereunto set my hand and a/lixcd the seal o/the said
court on this January 30, 2015.